In an automobile negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), entered January 23, 1989, which granted the plaintiffs’ motion to strike the defendant’s counterclaim.
Ordered that the order is affirmed, with costs.
The defendant initially commenced an action against the plaintiffs to recover damages for the injuries he sustained in an automobile accident. The plaintiff paid the defendant $10,000 in settlement of the action, for which the defendant executed a general release discharging the plaintiffs, inter alia, from all actions, causes of actions, judgments, claims and demands arising out of the accident. The plaintiffs subsequently commenced the instant action to recover damages for the injuries they sustained as a result of the accident. The defendant, in his answer, interposed a counterclaim seeking, inter alia, a judgment against the plaintiff Juan Peralta, based upon his allegedly negligent conduct in causing or contributing to the accident.
We find that the Supreme Court properly granted the plaintiffs’ motion to strike the defendant’s counterclaim, since the relief requested was barred by the terms of the general release (see, Calderon v Advance Mach. Exch., 119 AD2d 790; Kelly v New York Tel. Co., 100 AD2d 537; Benzinger v Wochensky, 59 AD2d 652). Rubin, J. P., Eiber, Rosenblatt and Miller, JJ., concur.